Citation Nr: 0923862	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  04-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to October 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for schizophrenia and low 
back pain.  

In February 2005, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  

In April 2005, the Board denied entitlement to service 
connection for schizophrenia and remanded the issue of 
service connection for a low back disorder.  The Veteran 
appealed the denied issue to the United States Court of 
Appeals for Veterans Claims (Court).  A Joint Motion for 
Partial Remand was subsequently filed and by Order dated in 
January 2007, the Court granted the motion and that portion 
of the decision that denied service connection for 
schizophrenia was remanded for compliance with the 
instructions in the joint motion.  

In August 2007, the RO completed a Supplemental Statement of 
the Case (SSOC) on the issue of service connection for a low 
back disorder.  In September 2007, the Board remanded the 
issue of service connection for schizophrenia and requested 
further development.  As a result, additional evidence has 
been added to the record since the August 2007 SSOC 
pertaining to the low back.  On review, this evidence is 
largely duplicate records from VA and the Social Security 
Administration (SSA). The Board acknowledges, however, that 
more recent records were also received, which show continued 
complaints of and treatment for low back problems.  As 
discussed below, the Board does not dispute that the Veteran 
has a current low back disability.  The critical issue is 
whether such disability is related to military service.  The 
additional evidence does not suggest such a relationship.  
Under the circumstances of this case, the Board finds that a 
remand for the RO to consider evidence of continued treatment 
and furnish additional SSOC would serve no useful purpose and 
is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2008); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In January 2009, the RO granted service connection for 
schizophrenia.  As this issue has been resolved, it is no 
longer before the Board for consideration.  

The issue of service connection for a low back disorder 
remains on appeal and the case has been returned to the 
Board.  


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's current low back disorder is related to active 
military service or events therein; and there is no evidence 
of lumbar spine arthritis manifested to a compensable degree 
within one year following discharge from service.  


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

By letter dated in September 2002, the RO notified the 
Veteran of the information and evidence needed to establish 
entitlement to service-connected benefits for low back pain.  
He was advised of the evidence that VA would obtain and of 
the evidence that he was responsible for providing.  Letter 
dated in March 2006 provided information regarding how VA 
assigns disability ratings and effective dates.  The issue 
was readjudicated in the August 2007 SSOC.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment and 
personnel records.  SSA records were received on multiple 
occasions, which include both VA and private records.  In the 
April 2005 remand, the Board directed that the RO obtain any 
outstanding records from the VA medical facilities in 
Sepulveda, Santa Barbara, and San Diego.  It was noted that 
requests must continue until it was determined that the 
records sought do not exist or that further efforts to obtain 
them would be futile.  

Additional VA records were printed in May 2005 and by 
subsequent letter, the Appeals Management Center (AMC) 
advised that they had obtained medical records from the VA 
medical centers (VAMC) in Sepulveda, Santa Barbara, and San 
Diego.  By letter dated in April 2006, the RO advised the 
Veteran that it was still working on his claim for service 
connection for a low back disorder and he was requested to 
identify the dates of treatment at the outpatient clinics in 
Sepulveda, Santa Barbara, and VAMC San Diego.  The Veteran 
responded in May 2006 indicating that he did not remember 
treatment at Sepulveda.  He indicated maybe Santa Barbara and 
San Diego, but he could not remember the dates of treatment.  
On review, records have been obtained from VAMC San Diego, 
Santa Barbara, West Los Angeles, and La Jolla.  In June 2006 
and May 2007, the RO requested all treatment records from 
Sepulveda from 1986 to present.  To date, it does not appear 
that a response was received.  

The Board is aware that a remand confers on the Veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  

At the February 2005 hearing, the Veteran reported that 
physicians at Santa Barbara wanted to send him to Sepulveda 
for possible back surgery.  The claims file contains 
outpatient records indicating the Veteran was scheduled for 
an orthopedic clinic appointment at this facility on March 
16, 1998.  Note dated March 24, 1998 indicates that he missed 
the bus to that appointment and was rescheduled for April 5, 
1998.  It is unclear whether the Veteran attended the 
rescheduled appointment.  At the July 2007 VA examination, 
the Veteran reported he was seen at Sepulveda in Los Angeles.  

The Board notes that the claims file contains an April 21, 
1998 record from Sepulveda, which was printed on various 
occasions, and pertains to a possible fracture of the left 
4th digit.  The facility in Sepulveda appears to be part of 
the VAMC West Los Angeles system.  Considering the Veteran's 
inconsistent statements regarding treatment at Sepulveda and 
the fact that the claims file does contain records from this 
facility dated in April 1998 as well as records from VAMC 
West Los Angeles, the Board finds that there has been 
substantial compliance with the remand request and that 
further attempts to obtain additional records from Sepulveda, 
if any, would be futile and serve no useful purpose.  See 
38 C.F.R. § 3.159(c)(2) (2008); Sabonis, supra.  In this 
regard, the Board notes that it does not question whether the 
Veteran had complaints of low back pain in 1998.
 
The Veteran was provided a VA spine examination in July 2007 
and a medical opinion was obtained.  At the time of the 
examination, the original claims file was apparently in 
Washington, DC related to the Veteran's appeal regarding the 
issue of service connection for schizophrenia.  The Board 
acknowledges that the complete claims file was not available 
at the time of the examination.  Notwithstanding, the Court 
has never held that in every case an examiner must review all 
prior medical records before issuing a medical opinion or 
diagnosis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Additionally, the Court recently discussed claims file review 
in evaluating the value of medical opinions and stated that 
"the claims file is not a magical or talismanic set of 
documents, but rather a tool to assist VA examiners to become 
familiar with the facts necessary to form an expert opinion 
to assist the adjudicator in making a decision on a claim."  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In considering the adequacy of the examination, the Board 
notes that the examiner was provided with a summary of 
relevant information and copies of various medical records.  
In reviewing the medical opinion request, the information 
provided appears largely consistent with the evidence of 
record.  Additionally, the examiner provided sufficient 
rationale for his opinion.  On review, the Board finds the 
examination adequate and a remand solely to have the examiner 
review the entire claims file would serve no useful purpose.  
See Sabonis, supra.  

The Board also acknowledges that the examiner suggested an 
attempt should be made to obtain records pertaining to the 
Veteran's work-related back injury.  The Veteran, however, 
has not identified where he received treatment for the 
reported injury nor has he provided an authorization for 
release of records from any private provider or his employer 
related to such injury.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  Id.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.102 (2008).

At the February 2005 hearing, the Veteran reported he 
experiences a lot of pain with his back.  He indicated that 
following discharge from the military, he had to take time 
off of work because of his back.  Regarding why he sought in-
service treatment in February 1986, the Veteran reported he 
injured himself on an air assault when he rappelled off a 
tower.  He reported that the problem was continuing when he 
was seen in September 1986 and that it continues to date.  He 
testified that he did not have treatment during the 10 years 
following service because he was homeless and never went to 
the doctor's office.  He could not remember when he first 
went to a doctor after service.  When asked whether he had 
any back injuries after service, he initially stated 
"yeah".  He then indicated that he did not have any 
injuries to his back after service.  He clarified that he was 
straining it constantly but did not have any injuries while 
working.  

On examination for enlistment in March 1983, the Veteran's 
spine was reported as normal on clinical evaluation.  In 
February 1986, the Veteran was seen with a chief complaint of 
"kidney".  He reported a two week history of right flank 
pain, frequency, and dysuria.  Objectively, there was right 
paralumbar pain.  Assessment was muscle strain.  He was 
prescribed pain medication and heat.  He was advised to 
return to the clinic as needed.  On report of medical history 
completed at the time of his July 1986 Chapter 13 
examination, the Veteran reported his health was good and he 
denied recurrent back pain.  On clinical examination, his 
spine was reported as normal.  He was considered qualified 
for separation.  The Veteran was seen again in September 1986 
with complaints of whole back and chest pain for two days.  
He reported muscular pain after playing football.  
Objectively, there was muscular tenderness in the back and 
chest.  Assessment was muscle strain.  He was prescribed 
medication and again advised to return to the clinic as 
needed.  

Private records dated in November 1993 indicate the Veteran 
presented for a physical examination and was without any 
complaints.  On physical examination, there was no spinal 
tenderness.  The Veteran underwent a comprehensive 
psychiatric examination in April 1996.  At that time, he 
complained of back problems.  

VAMC records dated in December 1997 indicate the Veteran was 
seen for chronic low back pain with radiation down his right 
leg.  He reported that he was once told he needed a "needle 
stuck in his back" which he declined.  Subjectively, he 
reported low back pain for approximately two years.  He did 
not remember any trauma.  Assessment was low back pain.   The 
Veteran was seen in January 1998 for persisting severe lower 
back pain.  Diagnosis was chronic lumbosacral strain.  
Notation on the side of the progress note appears to indicate 
that a lumbosacral spine x-ray of December 1994 showed 
degenerative joint disease.  Subsequent records show 
continued complaints of and treatment for chronic low back 
pain.  

Note dated in August 2002 documents the Veteran's history of 
chronic low back pain for more than five years.  It was noted 
that he refused surgery at VAMC Santa Barbara but there were 
no records in the remote data.  Nursing note dated December 
23, 2002 indicates the Veteran was referred by his treatment 
program.  The reason for referral was unclear.  He reported a 
medical history of chronic low back pain.  He also reported 
that he fell off a pole in 1988 while working for a cable 
company.  He indicated that surgery was recommended, but he 
declined.  On December 30, 2002, he was seen with complaints 
of low back pain, worse since the day prior.  He reported 
intermittent back pain for years.  X-rays showed mild 
degenerative changes in the right L4-5 and L5-S1 region.  
Nursing note dated in February 2003 again documents a history 
of chronic low back pain and falling off a pole in 1988 while 
working.  

VAMC records show that in January 2005, the Veteran was 
referred to physical therapy for chronic low back pain.  At 
that time, x-rays showed degenerative facet and disc disease 
at L5-S1, with new mild retrolisthesis of L5 on S1.  The 
facet disease on the right L5-S1 was severe.  In March 2005, 
the Veteran underwent a physical therapy evaluation.  He 
reported that his low back pain began in 1984 when he was 
working for a furniture company and working out in the gym 
with heavy weights.  There was no reference to service.  
Outreach note dated in May 2005 indicates the Veteran fell 
off a telephone pole and injured his back.  X-rays of the 
lumbar spine dated in December 2005 showed mild facet 
arthritis at the L5-S1 level.  Otherwise, there was no gross 
osseous abnormality seen in the lumbosacral spine or pelvis.  
MRI of the lumbar spine in February 2006 showed (1) moderate 
bilateral neuroforamina stenosis at L5-S1; and (2) mild 
paracentral disk protrusion without central stenosis at L5-
S1.  

In February 2006, the Veteran presented to the VA emergency 
department.  He reported that he hurt his back when he was in 
the Army and that his low back was hurting into both sides of 
his buttocks.  Addendum indicates the Veteran has chronic low 
back pain and came in with excruciating back pain that 
started last week while he was incarcerated.  He was given 
Toradol and the pain improved significantly.  The Veteran was 
seen for an anesthesiology pain consult in July 2006.  He 
reported low back pain and lumbar radiculopathy, which he has 
experienced for five to ten years.  He reported that he went 
to physical therapy but it was not helpful and made the pain 
worse.  He denied surgery or recent trauma or injury.  He 
reported that he previously lifted heavy boxes and military 
equipment, and also worked as a telephone pole climber.  The 
Veteran subsequently underwent lumbar epidural steroid 
injections.  

SSA records contain references to chronic low back pain; 
however, it appears the benefits were granted based on 
psychiatric diagnoses.  

The Veteran underwent a VA examination in July 2007.  He 
reported that while in the service he sustained back strain 
type of injuries in approximately 1984 and 1985 and that 
these injuries occurred while he was performing his normal 
work activities.  He reported that he was given a back 
support and used this support up until the time of discharge.  
He indicated that following service he went to work for a 
cable company and continued using the back support for the 
next six to eight months.  He denied any industrial injuries 
but reported that his "boss" directed him to the VA.  At 
present, he complained of constant pain in the low back 
radiating into both lower extremities to his feet.  He uses a 
lumbar back support, a cane, and has had epidural type 
injections.  On physical examination, the Veteran stood with 
slight forward flexion and indicated an inability to stand 
fully erect.  He also indicated pain at the lumbosacral 
level.  There was tenderness, but no evidence of muscle spasm 
or soft tissue swelling or other deformity of the spine.  
Range of motion was reduced.  Motor function and sensory 
changes in the lower extremities appeared intact.  Neurologic 
examination was somewhat abnormal in that there was a slight 
asymmetry of the Achilles reflexes.

X-rays of the lumbar spine indicated a transitional 
development at the lumbosacral level with what appeared to be 
minimal lumbarization of the first sacral segment.  This was 
in association with reported degenerative facet arthritic 
change at the L5-S1 level.  There was also a suggestion of 
very minimal narrowing of the intervertebral disk at the L4-5 
level, but this may be within normal limits.  The examiner 
noted that with transitional development there is frequently 
confusion in the actual numbering of lumbar vertebrae and 
that the examiner's impression and evaluation of the x-rays 
may differ slightly from that of a local radiologist.  

The examiner indicated that the Veteran's symptoms appeared 
to be somewhat exaggerated and appeared out of proportion 
with actual physical findings.  The examiner stated that it 
appeared his symptoms and findings represented chronic 
musculoligamentous strain of the low back in association with 
the transitional development at the lumbosacral level, 
minimal degenerative facet arthropathy and questionable early 
diskogenic change at the L4-5 level.  The examiner also 
stated that while there was a slight diminished right 
Achilles reflex, there was no other indication of a surgical 
condition.  Based on his examination and review of available 
records, the examiner opined that the Veteran's current back 
condition was less likely as not caused by or a result of the 
reported in-service injuries.  He further opined that the 
present condition was most likely caused by or a result of an 
apparent industrial injury occurring in 1988 while working 
for a cable company.  The examiner indicated that his opinion 
was based upon the Veteran's history, physical examination, 
review of current x-rays, review of available medical 
records, and his 50 years of experience in the field of 
orthopedics.  

Medical evidence clearly establishes a current low back 
disorder.  Notwithstanding, a grant of service connection 
requires that such disability be related to active military 
service or events therein.  See Gutierrez, supra.  

In determining whether service connection is warranted, the 
Board has considered the Veteran's statements that he had 
continued back pain following his February 1986 in-service 
treatment for muscle strain.  The Board notes that he is 
competent to report experiencing back pain.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  On review, however, the Veteran's statements 
regarding continuity since his initial in-service treatment 
are not supported by the evidence of record.  In this regard, 
the Board observes that the Veteran underwent a Chapter 13 
examination in July 1986 and specifically denied recurrent 
back pain.  

The Board acknowledges the Veteran was seen again in 
September 1986 for muscle strain, but notes that there is no 
objective evidence of a chronic low back disability at that 
time or for many years thereafter.  The Board also 
acknowledges the Veteran's statements that he had continued 
pain following service, but was unable to obtain treatment 
due to homelessness, etc.  The probative value of his reports 
regarding continuity, however, is diminished by evidence of 
record showing inconsistent statements regarding his medical 
history.  Specifically, regarding the onset of his low back 
pain and the circumstances surrounding such, to include 
whether he suffered any post-service injuries.  

In summary, the evidence does not establish a chronic low 
back disability during service; and there is no evidence of 
lumbar spine arthritis manifested to a compensable degree 
within one year following discharge.  Additionally, the July 
2007 VA examiner provided a detailed report of the 
examination and the basis for the determination that the 
Veteran's current low back disability was less likely related 
to service and the record does not contain medical evidence 
to the contrary.  The Board finds this opinion to be 
persuasive.  The Board acknowledges the Veteran's 
contentions, but notes that he is not competent to render a 
medical etiology opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992).  

The preponderance of the evidence is against the claim for 
service connection for a low back disorder and the doctrine 
of reasonable doubt is not for application.  See 38 C.F.R. 
§ 3.102 (2008).  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


